Citation Nr: 0630728	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  99-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk



INTRODUCTION

The veteran had active service in the United States Army from 
October 1952 to February 1956 and is a veteran of the Korean 
War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which determined that new and material 
evidence had not been received to reopen a claim for service 
connection for a psychiatric condition.  The Board, in an 
August 2005 decision, found that new and material evidence 
had indeed been submitted to support the veteran's claim and 
remanded the claim for further evidentiary development. 

The veteran appeared at a Travel Board hearing before the 
undersigned Veteran's Law Judge in May 2005.  A transcript is 
included in the claims folders.

The RO has complied with the Board's remand, reevaluated the 
case based on all evidence of record, and issued the veteran 
a supplemental statement of the case.


FINDING OF FACT

There is service medical evidence of an in-service 
psychiatric hospitalization and competent evidence of both a 
current diagnosis of a schizoaffective disorder and an 
opinion that it had its onset during service. 


CONCLUSION OF LAW

Service connection for a schizoaffective disorder with 
depressive symptoms is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Analysis

The veteran's original claim of entitlement to service 
connection for a psychiatric disorder was denied, based on a 
lack of evidence showing an etiological link between his 
diagnosed condition of schizophrenia and service, by a 
January 1984 Board decision.  As at the time there was no 
judicial review and that decision of the Board was final.

The veteran subsequently filed an application to reopen his 
claim in June 1989.  The Board, in a decision issued in 
October 1996, found that the veteran had submitted no new and 
material evidence to warrant a reopening of his claim.  The 
veteran offered no appeal to the United States Court of 
Appeals for Veterans Claims (Court).

The veteran has, since the October 1996 Board decision, filed 
another application to reopen his service connection claim.  
Along with this claim, the veteran submitted an October 1996 
physician's letter as evidence for consideration.  This 
latest claim to reopen was denied in a June 1997 RO rating 
decision, with the RO's rationale being that the physician's 
letter, which contained an opinion linking the veteran's 
mental disorder to service, did not constitute new and 
material evidence.  This decision was appealed to the Board 
for review.  The Board, in an August 2005 decision, found 
that the veteran had indeed submitted new and material 
evidence to warrant a reopening of his service connection 
claim.  Specifically, the Board found that the October 1996 
physician's letter posited a possible relation between the 
veteran's current psychiatric disorder and service.  In light 
of this, the Board reopened the claim and remanded it for 
additional development and readjudication on the merits.  The 
remand order included a comprehensive VA psychiatric 
examination to determine the etiology of the veteran's 
current condition.

The veteran was afforded a VA psychiatric examination in 
March 2006.  The examiner thoroughly reviewed the claims file 
and available service history (limited, as a "fire-related" 
record, to a report of the veteran's separation examination).  
That evaluation showed that the veteran had a schizoaffective 
disorder with depressed type symptoms that "have been 
continuous and fairly consistent across several decades."  
Most significantly, the examiner noted that the veteran's 
"adjustment problems" were "connected to his chronic 
psychotic condition, which by historical review ha[ve] been 
present since his separation from the military."  

The RO, in its supplemental statement of the case, continued 
to deny the veteran's claim, finding that the March 2006 VA 
examination findings were based on a subjective history given 
by the veteran.  The Board disagrees with this 
characterization.  Specifically, the psychiatrist reviewed 
the claims file, including the veteran's separation 
examination, which noted an 18 day stay at a mental hospital.  
Thus, the examiner's opinion was not based solely on facts 
recited by the veteran, but on a thorough review of the 
claims file.  The examiner was able to tie the veteran's 
current psychiatric disorder with his military service based 
on a comprehensive historical review as well as an objective 
medical assessment.  The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  Reliance on a 
veteran's statements renders a medical report incredible only 
if the Board rejects the statements of the veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  Here, the opinion was 
not speculative at all; it is based upon the current 
diagnosis, history obtained from the veteran and service 
medical evidence of an in-service psychiatric 
hospitalization.  There is no competent contrary opinion of 
record.

The Board finds that there is service medical evidence of an 
in-service psychiatric hospitalization and competent evidence 
of both a current diagnosis of a psychiatric disorder and an 
opinion that it had its onset during service.  Accordingly, 
service connection for a schizoaffective disorder with 
depressive symptoms is warranted.




ORDER

Entitlement to service connection for a schizoaffective 
disorder with depressive symptoms is granted.



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


